Citation Nr: 9916906	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  98-07 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial noncompensable (0 percent) 
rating assigned for the veteran's service-connected hearing 
loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from November 1941 to December 1945.

In March 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denied, among 
others, the veteran's claim for service connection for 
hearing loss of the left ear, which he then alleged was the 
result of exposure to Mustard Gas during service.  He timely 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board).  During a hearing at the RO in September 1995, he 
indicated that he was not alleging entitlement to service 
connection for hearing loss of the left ear based upon 
exposure to Mustard Gas during service, but rather, as a 
result of repeated exposure to excessively loud noises during 
service as a "gunner." In June 1997 e testified at another 
hearing before a Member of the Board in Washington, D.C.  The 
Board subsequently issued a decision in July 1997 granting 
service connection for hearing loss of the left ear, 
effective from the date of the veteran's claim.  The Board 
thereafter returned the claims folder to the RO to assign a 
rating for the disability.

In August 1997, the RO assigned a noncompensable (0 percent) 
rating for the service-connected hearing loss in the 
veteran's left ear.  He appealed to the Board, requesting a 
higher (i.e., compensable) rating.  Since he disagreed with 
the initial noncompensable rating assigned for the hearing 
loss in his left ear, the Board has recharacterized this 
issue as involving the propriety of the assignment of the 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In a November 1998 written statement, the veteran's 
representative raised an additional issue of entitlement to 
service connection for hearing loss of the right ear, which 
the Board currently does not have jurisdiction over.  See 
38 C.F.R. § 20.200 (1998).  However, for the reasons 
discussed below, the Board finds that it is "inextricably 
intertwined" with the issue on appeal concerning the 
propriety of the initial noncompensable rating assigned for 
the hearing loss in the veteran's left ear.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  Consequently, the Board 
must return the case to the RO for further development and 
consideration.

REMAND

The veteran's service medical records do not show that he had 
hearing loss in his right ear (or left ear) while on active 
duty in the military, and there is no
post-service medical evidence suggesting that he had a 
hearing loss in either ear for many years after his discharge 
from the military in December 1945.  His service personnel 
records indicate that he was a "gunner" crewman in an anti-
aircraft artillery battalion during World War II, in the 
Asiatic-Pacific Theater, with the responsibility, among 
others, of loading, aiming, and firing a 90-millimeter 
tactical weapon.

In November 1965, the veteran filed a claim for service 
connection for "ear trouble," alleging that he was held 
over at time of discharge from service because of the 
condition of his ears.  The RO denied his claim in December 
1965 since there was no medical evidence suggesting that he 
had the condition claimed.

In July 1974, a private doctor who had examined the veteran 
primarily in connection with an unrelated claim for VA 
pension benefits, indicated that he had markedly decreased 
hearing in his left ear and normal hearing in his right ear.  
However, more recent medical evidence, including the results 
of a hearing test that the veteran underwent in June 1982 at 
the Beltone Clinic, indicate that he has a hearing loss-not 
only in his left ear-but also in his right ear.  This is 
worth mentioning because an audiologist at that same 
facility, after retesting the veteran's hearing in February 
1991-and again noting the presence of a bilateral, as 
opposed to only a unilateral, hearing loss-indicated that it 
is "consistent with loss from noise exposure."  See Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992) (for service connection for hearing 
loss to be warranted, there must be a medically sound basis 
for attributing the hearing loss to the veteran's service in 
the military).  Even more importantly, though, it appears to 
have been largely on the basis of that opinion that the Board 
granted service connection for the hearing loss in the 
veteran's left ear in July 1997, thereby conceding that at 
least the left ear hearing loss is a residual of his service 
as a "gunner" during World War II (although the Board also 
acknowledged other possible sources of exposure to loud 
noises after service while working as a carpenter, when 
shooting a rifle while recreational hunting, and as a 
guitarist in a band).  Since, however, the audiologist at the 
Beltone Clinic did not limit or in any way restrict his 
opinion concerning the cause of the veteran's hearing loss to 
his left ear only, but rather, indicated that the hearing 
loss as a whole (inclusive of that affecting his right ear) 
is the result of noise exposure, which, just as in the case 
of the hearing loss in his left ear, possibly may be related 
to his service as a "gunner" during World War II, the case 
must be returned to the RO for adjudication of the claim for 
service connection for the right ear hearing loss prior to 
determining whether a higher rating is warranted for the 
service-connected hearing loss in the left ear.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339-40 (1996); Kellar v. 
Brown, 6 Vet. App. 157, 162 (1994); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).
This is necessary because, if service connection is 
established for the hearing loss in the right ear, the method 
of rating (and potentially, the rating for) service-connected 
hearing loss is affected.  When the veteran is service-
connected for hearing loss in one ear, the other is regarded 
as normal for evaluation purposes.  However, when the veteran 
is service-connected for hearing loss in both ears, the 
appropriate evaluation is derived by considering the level of 
hearing acuity in each ear.  See 38 C.F.R. § 4.85.  Thus, if 
service connection for right ear hearing loss is granted, the 
characterization of any issue remaining on appeal changes to 
"propriety of the initial evaluation assigned for bilateral 
hearing loss."

Further development also is necessary in this case to allow 
the RO an opportunity to consider the severity of the 
veteran's service-connected hearing loss in light of the 
regulatory changes in the rating criteria governing claims 
for hearing disorders that recently took effect on June 10, 
1999.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (where the governing laws or regulations change after 
a claim has been filed, but before completion of the appeal, 
the version most favorable to the veteran is to be applied, 
absent a contrary intent of Congress or the Secretary of VA).  
This also will give the RO an opportunity to consider the 
propriety of the initial noncompensable rating and, as 
discussed by the Court in Fenderson, the possibility of 
assigning different disability ratings at different times 
over the life of the claim-a practice known as "staged 
ratings."

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  After adjudicating the "inextricably 
intertwined" claim for service 
connection for hearing loss of the 
right ear in light of all relevant 
evidence and legal authority, including 
that mentioned in this REMAND, and after 
completing any necessary additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claim concerning the propriety of the 
initial evaluation assigned for the 
service-connected hearing loss (left ear 
or bilateral, as appropriate).  Such 
adjudication should include express 
consideration of both the former and 
revised criteria pertaining to the 
evaluation of hearing disorders, and 
application of the more favorable result, 
if any.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

2.  If the benefits sought remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and given an 
opportunity to submit written or other 
argument in response thereto before the 
case is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. 
App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (

The purpose of this REMAND is to undertake additional 
development and consideration, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he and/or his representative may 
furnish additional evidence and argument while the case is in 
remand status.  See Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).










